IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10442
                          Summary Calendar



                        JANICE W. STEVENSON,

                                          Plaintiff-Appellant,

                               versus

                      UNITED STATES OF AMERICA;
                  PAUL BROWN, U.S. District Judge,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:01-CV-301-X
                       --------------------
                         December 4, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Janice W. Stevenson appeals the dismissal of her suit in the

U.S. District Court for the Northern District of Texas for lack of

proper venue.     Review of the record reveals that the Northern

District is not an appropriate venue for an FTCA claim because

Stevenson is a resident of and the complained of act or omission

are in the Eastern District.   See 28 U.S.C. § 1402(b).   Nor is the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10442
                                  -2-

Northern   District   an   appropriate   venue   for   Stevenson’s   other

claims.    See 28 U.S.C. § 1391(e).

     Although the district court could have transferred this case

to the Eastern District, it cannot be said that the district court

abused its discretion in not doing so.      See Lowery v. Estelle, 533

F.2d 265, 267 (5th Cir. 1976).     The decision of the district court

is AFFIRMED.    Stevenson’s motion to consolidate is DISMISSED as

moot.